ORDER DISMISSING APPEAL
Appellant’s motion for new trial was denied by the Land and Titles Division on May 2, 2000. He did not file a notice of appeal until March 1, 2001. A.S.C.A. § 43.080(b) requires that a notice of appeal must be filed within 10 days after the trial court denies a motion for new trial. In view of the facially excessive time interval between the denial of the motion for new trial and filing of the notice of appeal, the Court scheduled a motion to dismiss the appeal sua sponte. The motion was heard on August 24, 2001. Both counsel were present.
Appellant argues that we should find some way to disregard the tardy filing of the appeal to afford him an opportunity to have his day before this Court., However, other than a vague reference to judicial discretion, he did not cite, and admits he cannot find, any authority supporting his position. The statutory requirement of filing an appeal within 10 days after denial of a motion for new trial is mandatory. See Lualemana v. Asifoa, 17 A.S.R.2d 151, 152 (Land & Titles Div. 1989). This Court is without authority to proceed with this appeal. The appeal is therefore *13dismissed.
It is so ordered.